DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the RCE with claim amendment filed on 7/6/22. Claims 1-18 are pending and have been considered below.




Response to Arguments
The claims amendment filed 7/6 overcome the prior art rejection. 
The applicant has not filed a Terminal disclaimer for the Double patenting rejection, therefore the rejection is maintained.
Note: to expedite prosecution and move the application to allowance examiner called the applicant representative at phone number 215-568-6400 on August 22 and then August 23 and left voice messages. On August 30 2022, the examiner again called at the number and was able to discussed the status of the case with Edward T. La Barr, and the applicant’s representative agreed to file a terminal Disclaimer is couple of days; till 9/8/22 the TD has not been filed therefore this office action is being sent out.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 12-20 respectively of U.S. Patent No. 10797763. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application claims 1,7,13 for instance are broader than the above mentioned patent # 10797763 claims 1,8,15; and therefore present claims 1-18 are anticipated by claims of the patent.


Present application claims
U.S. Patent No. 10797763 claims
1. A method for wireless reception by a user device comprising a multiple-antenna receiver, from a multiple-antenna transmitter, the method comprising: 

in a multi-user multiple input and multiple output (MIMO) mode: 



transmitting one index corresponding to one of a plurality of pre -quantized channel vectors to a multiple-antenna transmitter; 
receiving a signal from the multiple-antenna transmitter including data for a plurality of user devices based on the transmitted index; and 
recovering data from the received signal, the data transmitted using a pre -quantized channel vector corresponding to the index, the pre-quantized channel vector having a length based on a number of antennas at the multiple-antenna transmitter. 
7. A user device comprising: a processor; a plurality of antennas; a transceiver coupled to the processor and the plurality of antennas; and 




wherein the processor, the transceiver, and the plurality of antennas are operable to, in a multi-user multiple input and multiple output (MIMO) mode: 
transmit one index corresponding to one of a plurality of pre -quantized channel vectors to a multiple-antenna transmitter; 
receive a signal from the multiple-antenna transmitter including data for a plurality of user devices based on the transmitted index; and 
recover data from the received signal, the data transmitted using a pre -quantized channel vector corresponding to the index, the pre-quantized channel vector having a length based on a number of antennas at the multiple-antenna transmitter. 
13. A non-transitory computer-readable medium comprising instructions stored thereon which when executed by a processor of a user device operate the user device to: in a multi-user multiple input and multiple output (MIMO) mode: 




transmit one index corresponding to one of a plurality of pre -quantized channel vectors to a multiple-antenna transmitter; 
receive a signal from the multiple-antenna transmitter including data for a plurality of user devices based on the transmitted index; and 
recover data from the received signal, the data transmitted using a pre -quantized channel vector corresponding to the index the pre-quantized channel vector having a length based on a number of antennas at the multiple-antenna transmitter. 
1. A method for wireless reception by a user device comprising a multiple-antenna receiver, from a multiple-antenna transmitter, the method comprising: 
storing a codebook including pre -quantized channel vectors each having a length N, wherein N is a number of antennas at the transmitter, and wherein N is greater than 1; and in a multi-user multiple input and multiple output (MIMO) mode: 
transmitting one index corresponding to one of the pre -quantized channel vectors to the multiple-antenna transmitter; 
receiving a signal from the multiple-antenna transmitter including data for at least two and no more than N user devices based on the transmitted index; and 
recovering data from the received signal, the data transmitted using the pre -quantized vector corresponding to the index. 
8. A user device comprising: a processor; a plurality of antennas; a transceiver coupled to the processor and the plurality of antennas; and a memory coupled to the processor which stores a codebook including pre -quantized channel vectors each having a length N, wherein N is a number of antennas at a multiple-antenna transmitter, and wherein N is greater than 1; and 
wherein the processor, the transceiver, and the plurality of antennas are operable to, in a multi-user multiple input and multiple output (MIMO) mode: 
transmit one index corresponding to one of the pre -quantized channel vectors to the multiple-antenna transmitter; 
receive a signal from the multiple-antenna transmitter including data for at least two and no more than N user devices based on the transmitted index; and 
recover data from the received signal, the data transmitted using the pre -quantized vector corresponding to the index. 
15. A non-transitory computer-readable medium comprising instructions stored thereon which when executed by a processor of a user device operate the user device to: store a codebook including pre -quantized channel vectors each having a length N, wherein N is a number of antennas at a multiple-antenna transmitter, and wherein N is greater than 1; and in a multi-user multiple input and multiple output (MIMO) mode: 
transmit one index corresponding to one of the pre -quantized channel vectors to the multiple-antenna transmitter; 
receive a signal from the multiple-antenna transmitter including data for at least two and no more than N user devices based on the transmitted index; and 
recover data from the received signal, the data transmitted using the pre -quantized vector corresponding to the index.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is 571-270-1688.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631